25 So. 3d 797 (2009)
STATE ex rel. Kelvin Ray SMITH
v.
STATE of Louisiana.
No. 2009-KH-2432.
Supreme Court of Louisiana.
November 20, 2009.
The application is transferred to the district court with instructions to the district judge to act on relator's motion for new trial and/or annual evidentiary hearing judgment as relator shows by Inmates' Request for Legal/Indigent Mail receipt that the application was submitted. The district court is ordered to provide this Court with a copy of its judgment. A copy of the application is attached.